Citation Nr: 1712852	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.  

2.  Entitlement to a rating in excess of 30 percent prior to February 16, 2012, and in excess of 60 percent from February 16, 2012, for arteriosclerotic heart disease.

3.  Entitlement to total disability rating due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Air Force from August 1974 to March 1997.  He was honorably discharged.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from October 2009, January 2009, and August 2014 rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the Veteran testified at a personal hearing before the undersigned.  A copy of the transcript is of record.    

In April 2014, the Board remanded the decision to the RO to obtain medical records that were identified during the February 2012 hearing and to schedule the Veteran for new examinations.  The RO has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The claim has now been returned to the Board for review.  Upon reviewing the development since April 2014, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is characterized by flexion of the thoracolumbar spine between 60 and 85 degrees and localized tenderness not resulting in an abnormal gait or abnormal spinal contour, but is not characterized by forward flexion of the thoracolumbar spine between 30 and 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  Prior to February 16, 2012, the Veteran's arteriosclerotic heart disease was characterized by a workload of between 5 and 7 METs, dyspnea, and fatigue, but not more than one episode of acute congestive heart failure, a workload of less than 5 METs, left ventricular dysfunction with an ejection fraction of less than 50 percent, or chronic congestive heart failure.    

3.  From February 16, 2012, the Veteran's arteriosclerotic heart disease is characterized by a workload of between 3 and 5 METs, dyspnea, and fatigue, but not chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).  

2.  Prior to February 16, 2012, the criteria for a rating of greater than 30 percent for arteriosclerotic heart disease have not been met and from February 16, 2012, the criteria for a rating of greater than 60 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7017 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated August 2009 and September 2011, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial AOJ adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Lumbosacral or cervical strain

The Veteran's lumbosacral strain was originally rated at 0 percent, effective October 29, 1998.  His rating was increased to 10 percent, effective May 11, 2009.  Since the Veteran's claim for an increased rating was filed May 11, 2009, the Board will consider the Veteran's symptoms for as much as one year prior to that date.  38 C.F.R. § 3.400(o).  

Under the current rating criteria, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

For the period on appeal, the Veteran has consistently complained of low back pain and reported that his back tightens when he walks.  See, e.g., April 2009 VA treatment record; September 2014 statement in support of claim.  In his June 2014 VA exam, he reported that the pain starts when he walks over 100 yards or stands for ten minutes and only recedes after 30 minutes of rest.  He has regularly described this incapacitating pain as paralyzing.  See, e.g., April 2014 VA treatment record; February 2012 hearing.  At times, the pain has been so severe as to cause him to fall off of ladders at home.  See February 2012 hearing; September 2011 buddy statement.  The Board notes that the Veteran is competent to report pain because it is a symptom within the knowledge and personal observation of a lay witness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

VA medical examinations during this time reveal flexibility of the lower back and no indication of an abnormal gait.  In a September 2009 VA medical examination, the examiner recorded that the Veteran had forward flexion of 85 degrees, combined range of motion of 235 degrees, a normal gait, and did not use a cane or brace.  A June 2012 VA medical examination reported that the Veteran has a normal gait and does not use assistive devices as a normal mode of locomotion.  In a June 2014 VA medical examination, the examiner recorded that the Veteran had forward flexion of 70 degrees, combined range of motion of 200 degrees, a normal gait, and no evidence of ankylosis.  

These symptoms are inconsistent with a disability rating of greater than 10 percent.  There are no measurements of forward flexion of the thoracolumbar spine of greater than 30 degrees but not greater than 60 degrees, measurements of combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis that would justify a 20 percent rating.  There are no measurements of forward flexion of the thoracolumbar spine 30 degrees or less that would justify a 40 percent rating.  Finally, there is no evidence of ankylosis of any part of the spine that would justify a rating of 40 percent or greater.  The Veteran's current symptoms are consistent with his current disability rating of 10 percent.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

During the June 2014 VA medical examination, the examiner recorded the Veteran's reported symptoms and concluded that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or after repetitive use.  The September 2009 VA medical examination contained this same conclusion.  The latter exam also stated that forward flexion is limited to 40 degrees during flare-ups but that the Veteran denied additional weakness during these times.  The Veteran is competent to testify about flexibility and weakness during flare-ups because these symptoms are within the knowledge and personal observations of a lay witness, but the Veteran is not competent to testify about the numerical range of flexibility during a flare-up.  See Barr, 21 Vet. App. at 307.  The Veteran's testimony that flexion is limited during flare-ups does not outweigh the identical conclusions of two medical examiners and the Veteran's own testimony denying additional weakness during flare-ups.  On balance, a preponderance of the evidence is against this claim.  Gilbert, 1 Vet. App. at 49.  A higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, is denied.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board understands the Veteran's concern that he is not being fully rated for his back disability.  However, VA disability ratings are focused on the Veteran's functionality, and not on the diagnosis attributed to a specific disability.  That is, VA looks to see what the symptoms of the back disability are (such as pain, limitation of motion, etc.), and not how it is diagnosed.  Here, the Veteran's back is clearly painful, and the pain in turn has caused limitation of motion, but that is the reason he has been assigned a 10 percent rating.  While the pain may have limited forward flexion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 36-38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, pain has not been shown to so functionally limit the Veteran's range of motion that his forward flexion is effectively limited to 60 degrees or less.  

The June 2014 VA medical examination specifically stated that the Veteran does not have intervertebral disc syndrome, so a higher rating is not available under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  For this reason, the Veteran is not entitled to a higher rating under a different applicable code.

B.  Arteriosclerotic heart disease

The Veteran is service-connected for arteriosclerotic heart disease.  This disease was rated at 30 percent, effective January 3, 2009.  The Veteran filed a claim for increased rating on August 3, 2011, and the rating was increased to 60 percent, effective February 16, 2012, the date of the Veteran's hearing.  Since the Veteran's claim for an increased rating was filed August 3, 2011, the Board will consider the Veteran's symptoms for as much as one year prior to that date.  38 C.F.R. § 3.400(o).

The Veteran's arteriosclerotic heart disease has been evaluated under Diagnostic Code 7017.  38 C.F.R. § 4.104.  Under this code, a 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.  Id.  Thereafter, a 10 percent rating is warranted when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  Id.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent rating is warranted if there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Prior to February 16, 2012, the Veteran is not entitled to a rating in excess of 30 percent.  An October 2011 VA medical examination reported dyspnea, fatigue, and an interview-based METs range of between greater than 5 and 7.  There was no evidence of acute congestive heart failure, a workload of less than 5 METs, or left ventricular dysfunction with an ejection fraction of less than 50 percent.  The Veteran argues that the reported METs values in the October 2011 VA medical examination must have been taken from a 2008 VA medical examination because a stress test was not administered during the October 2011 medical examination, and therefore do not reflect his level of disability in 2011.  See November 2011 Notice of Disagreement; February 2012 hearing.  The Board notes that a stress test is not required to make such determinations, and METs values can be assessed using interviews, as was done during the October 2011 medical examination.  The Veteran's symptoms, then, are consistent with a rating of no more than 30 percent prior to February 16, 2012.  

From February 16, 2012, the Veteran is not entitled to a rating in excess of 60 percent.  An August 2012 VA treatment record indicated a left ventricular ejection fraction of 58 percent, a value that is too large for a 100 percent rating or the 60 percent rating at which the Veteran was then rated.  A June 2014 VA medical examination reported dyspnea, fatigue, and an interview-based METs range of between greater than 3 and 5.  This symptom is consistent with a 60 percent rating, but not a 100 percent rating.  Finally, there is no evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  For these reasons, the Veteran is not entitled to a rating in excess of 60 percent.  

In several personal statements, including those dated August 2011, November 2011, and September 2014, the Veteran stated that he has been experiencing increased episodes of fatigue, light-headedness, and shortness of breath.  Lay statements submitted by the Veteran's neighbor in October 2011 and by the Veteran's granddaughter in September 2011 corroborate these assertions.  In addition to these symptoms, the Veteran reported chest pain during a January 2014 VA cardiovascular assessment.  The Board notes that the Veteran is competent to report dyspnea, fatigue, chest pain, and light-headedness because these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr, 21 Vet. App. at 307.  Fatigue and dyspnea are already covered under the 30 and 60 percent ratings, which list dyspnea, fatigue, angina (chest pain), and dizziness (light-headedness) as symptoms.  These symptoms alone, then, are insufficient to justify rating higher than either rating that the Veteran already has.  

C.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's lumbosacral strain or arteriosclerotic heart disease are so unusual or exceptional in nature as to make the schedular ratings inadequate.  Both diseases have been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the Veteran's service-connected diseases.  In addition, the Veteran's symptoms of pain for lumbosacral strain and fatigue, light-headedness and dyspnea for arteriosclerotic heart disease are specifically enumerated under the applicable Diagnostic Codes.  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that the referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for sleep apnea, left elbow injuries, bilateral hearing loss, tinnitus, chronic obstructive pulmonary disease, and left thumb neuropathy.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  TDIU

When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the February 2012 hearing, the Veteran indicated that he lost his job as an airplane mechanic because of his service-connected heart disability.  In light of Rice and the Veteran's testimony, the Board will infer a claim for TDIU.  

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected disabilities are arteriosclerotic heart disease at 60 percent, sleep apnea at 50 percent, left elbow injury (limitation of flexion) at 10 percent, left elbow injury (impairment of supination and pronation) at 10 percent, lumbosacral strain at 10 percent, bilateral hearing loss at 10 percent, tinnitus at 10 percent, chronic obstructive pulmonary disease at 10 percent, and left thumb lateral digital nerve neuropathy at 10 percent with a combined rating of 90 percent.  The Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Although the Veteran lost his job in aircraft maintenance after suffering a heart attack, evidence of record indicates that the Veteran has been performing sedentary work from at least June 2011 to June 2014.  In June 2011, the Veteran stated that he had a temporary position where his supervisor accommodated him with a limited work load.  In November 2011, the Veteran stated that his temporary work was as a contract administrative worker.  During the February 2012 hearing, the Veteran stated that he was still employed.  In June 2014, a VA medical examiner stated that the Veteran was still doing contracts at the Little Rock Air Force Base and that his heart problems did not impact his ability to do so.  There is no indication in the record that the Veteran has stopped performing this work.  Given the overall disability picture and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain employment.  

The Veteran also argues that his temporary job could end at any time.  See February 2012 hearing; November 2011 personal statement.  While the Board is sympathetic,  
the central inquiry under precedent relating to TDIU is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad, 5 Vet. App. at 529.  The Veteran's work history since his heart attack indicates that his service-connected disabilities do not prevent him from obtaining and maintaining meaningful employment.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is not warranted.

ORDER

Entitlement to an increased rating of greater than 10 percent for lumbosacral strain is denied.  

Prior to February 16, 2012, entitlement to a rating in excess of 30 percent for arteriosclerotic heart disease is denied, and from February 16, 2012, entitlement to a rating in excess of 60 percent is denied.

Entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


